Title: From Thomas Jefferson to the Officers of the GreenbrierCounty Militia, 17 February 1781
From: Jefferson, Thomas
To: Officers of Greenbrier County Militia



Gentlemen
Richmd. Febry. 17. 1781

I am fully sensible of the pressure of the several calls which are made on your County for Militia and for regulars at the same time, and should not have been induced to urge the first of these at the time we did, but to counteract and prevent movements meditated against you by the savage enemy in the West. I beg you to believe also that these calls are not made on your county alone. At present they are nearly general through the whole Counties; we have to oppose the Indians in the North West, Ld. Cornwallis in the South, and Arnold in the East. However in consideration of the dangers to which you will be exposed on the departure of your Militia; I will undertake to approve of your postponing the raising your regular recruits ’till the expedition under Genl. Clarke may be supposed to have advanced so far as to leave no danger of molestation to your county from the Indians; and will lay this before the assembly to obtain a legislative sanction.
I am Gentlemen with much respect &c.
